                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 ANGÉLICA M. GONZÁLEZ BERRIOS,

          Plaintiff,

              v.
                                          CIVIL NO. 18-1146 (RAM)
 MENNONITE GENERAL HOSPITAL,
 INC., et al.,

          Defendants

 MENNONITE GENERAL HOSPITAL,
 INC., et. al.

       Third Party Plaintiffs

                     v.

 TRIPLE S PROPIEDAD, INC.

          Third Party Defendant



                             OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

                                I. BACKGROUND

     Pending before the Court are Plaintiff Angélica González-

Berrios’ Motion in Limine to Include and Exclude Evidence at Trial

and Supplemental In Limine Request (Docket Nos. 122 and 124).

Specifically, Plaintiff requests that the Court admit three (3)

YouTube    videos    prepared   and   posted    by   codefendant   Mennonite

General Hospital (“MGH” or “the Hospital”) as well as videos of

deposition testimony proffered by five (5) witnesses, all of whom
Civil No. 18-1146 (RAM)                                                     2


are MGH employees or physicians with privileges at the Hospital.

(Docket No. 122). On the other hand, Plaintiff moves to exclude

(1) all documentary and testimonial evidence regarding the limits

of the insurance policies available to them and (2) any evidence

or mention of the Hospital’s non-for-profit corporate status.

(Docket Nos. 122 and 124).

     In     response,     codefendants   MGH    and    Medical   Protective

(“MedPro”), collectively “Defendants,” filed a joint Opposition to

Motion In Limine to Include and Exclude evidence in Trial (Docket

#123) and the Supplemental In Limine Request (Docket #124). (Docket

128). Likewise, third-party defendant Triple-S Propiedad, Inc.

(“Triple-S”) filed its own Opposition to Plaintiffs’ In Limine

Motions. (Docket No. 129).

     For the reasons discussed below, the Court DENIES in part and

GRANTS in part Plaintiff’s Motion in Limine to Include and Exclude

Evidence at Trial and Supplemental In Limine Request at Docket No.

122 and DENIES Plaintiff’s Supplemental In Limine Request at Docket

No. 124.

                            II. LEGAL STANDARD

          A. The Admissibility of Relevant Evidence

     Fed.    R.   Evid. 401    establishes     that,   “evidence   must    be

relevant to be admissible.” In re Fin. Oversight & Mgmt. Bd. for

Puerto Rico, 2019 WL 3565942, at *2 (D.P.R. 2019) (internal

quotation     omitted).     Likewise,    “irrelevant    evidence   is     not
Civil No. 18-1146 (RAM)                                            3


admissible.” Fed. R. Evid. 402. Pursuant to Fed. R. Evid. 401,

evidence is relevant if “it has any tendency to make a fact more

or less probable than it would be without the evidence” and if the

fact in question “is of consequence in determining the action.”

Thus, for evidence to be relevant it “need only move the inquiry

forward to some degree” on a fact of consequence. Bielunas v. F/V

Misty Dawn, Inc., 621 F.3d 72, 76 (1st Cir. 2010) (citation

omitted).   Said   test   constitutes   “a   very   low    bar   for

relevance.” United States v. Pereira, 312 F. Supp. 3d 262, 272

(D.P.R. 2018) (quotation omitted). Therefore, evidence “which may

prove or disprove a party's liability theory” is necessarily

relevant. E.E.O.C. v. Ventura Corp., 2013 WL 550550, at *5 (D.P.R.

2013) (quoting Velez, 590 F. Supp. 2d at 258); see also,   Vazquez-

Corales v. Sea-Land Serv., Inc., 172 F.R.D. 10, 12 (D.P.R. 1997)

(“It is plainly obvious that evidence with the potential to

disprove a plaintiff's theory or to reveal a contributing cause of

the damages for which the defendant is not responsible is relevant

to the case.”)

       B. When Should Relevant Evidence Be Excluded

     The Federal Rules of Evidence codify various instances in

which relevant evidence should be excluded. Fed. R. Evid. 402

dictates that “[r]elevant evidence is admissible unless any of the

following provides otherwise: the United States Constitution; a
Civil No. 18-1146 (RAM)                                                 4


federal statute; [the Federal Rules of Evidence]; or other rules

prescribed by the Supreme Court [of the United States].”

       On the other hand, Fed. R. Evid. 403 requires exclusion of

evidence “if its probative value is substantially outweighed by a

danger of […] unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” The First Circuit has emphasized that this

rule    protects       “against unfair prejudice,    not   against    all

prejudice.” United States v. Whitney, 524 F.3d 134, 141 (1st Cir.

2008) (emphasis added).

       Another judge in this District has noted that “[e]vidence is

generally deemed unfairly prejudicial if it has an undue tendency

to prompt a decision by the factfinder on an improper basis.” Diaz-

Casillas v. Doctors' Ctr. Hosp. San Juan, 342 F. Supp. 3d 218, 232

(D.P.R. 2018) (quoting United States v. Benedetti, 433 F.3d 111,

118 (1st Cir. 2005)). Thus, when the line between the probative

value and unfair prejudice of certain evidence is close, “Rule 403

tilts the balance in favor of admission.” United States v. Villa-

Guillen, 2019 WL 3318411, at *4 (D.P.R. 2019).

            C. Evidence required in medical malpractice cases

       In    medical   malpractice   cases   under   Puerto   Rico   law,

plaintiffs must establish three main elements: “(1) the duty owed

(i.e., the minimum standard of professional knowledge and skill

required in the relevant circumstances); (2) an act or omission
Civil No. 18-1146 (RAM)                                                     5


transgressing that duty; and (3) a sufficient causal nexus between

the breach and the harm.” Laureano Quinones v. Nadal Carrion, 2018

WL 4057264, at *2– 3 (D.P.R. 2018) (quoting Marcano Rivera v.

Turabo Medical Ctr. P’ship, 415 F.3d 162, 167 (1st Cir. 2005)). In

these cases, the duty owned by physicians is to comply with the

national standard of care, “that, in the light of the modern means

of communication and education, meets the requirements generally

recognized     by   the        medical   profession.”    Ramirez-Ortiz     v.

Corporacion Del Centro Cardiovascular de Puerto Rico y Del Caribe,

32 F. Supp. 3d 83, 87 (D.P.R. 2014) (quoting Santiago–Otero v.

Mendez, 135 D.P.R. 540, 1994 P.R.-Eng. 909, 224 (1994)). The

applicable standard of care can be established by referencing “a

published    standard,     [discussion]    of   the   described   course   of

treatment with practitioners outside the District ... at seminars

or     conventions,       or     through    presentation     of    relevant

data.” Strickland v. Pinder, 899 A.2d 770, 773–74 (D.C. 2006)

(internal citations omitted).

                                 III. DISCUSSION

     A. The Admissibility of MGH’s YouTube Videos

       Plaintiff seeks to admit into evidence three (3) YouTube

videos created by MGH, namely the “Emergency Room Video,” the

“Living the Mennonite Experience Video,” and “Zero Error Policy

Video”. (Docket No. 122 at 2-12). These videos explain in broad

terms the nature of the services that the Hospital should strive
Civil No. 18-1146 (RAM)                                                                6


to provide to its patients, specifically services with the highest

standards of quality and safety, zero mistakes, and the shortest

wait time possible. Id. Plaintiff posits that these three videos

make   it    more   probable       that    the   hospital    and    its     staff   were

negligent because the treatment Plaintiff received does not meet

the benchmarks established in the videos. Id.

       In its opposition, Defendants argue that the videos are

irrelevant, lack probative value and are insufficient to prove the

alleged negligent actions or omissions that must be proven through

medical experts. (Docket No. 128 at 5).

       The   videos      in   controversy        include   general,       aspirational

statements that do not constitute detailed internal regulations

nor do they articulate a specific standard of care physicians must

meet under Puerto Rico law. Even the “zero error policy” goes

against the general tort law principles that (a) doctors do not

need   to    meet    a   “standard        of   perfection”    and     (b)    “even    an

acknowledged        error     in    medical       judgment    cannot        support    a

malpractice claim so long as the mistake is reasonable.”                        Rolon-

Alvarado v. Municipality of San Juan, 1 F.3d 74, 78 (1st Cir.

1993). Moreover, Plaintiff does not allege in their pleadings that

they relied on these videos when choosing to seek treatment at

MGH. See Ferus ex rel. Estate of Ricciardi v. United States, at *2

(N.D. Ill. 2006) (finding that a hospital’s advertising materials

were irrelevant, and therefore did not need to be produced during
Civil No. 18-1146 (RAM)                                               7


discovery in part because “without some form of alleged reliance,

the court does not see how advertising could raise the standard of

care”).

     The fact that the hospital states publicly that it provides

a high-quality service, does not make any fact of consequence in

this case more or less probable nor does it help prove or disprove

Plaintiff’s liability theory. See Fed. R. Evid. 402; Ventura Corp.,

2013 WL 550550, at *5. Cf. Intermountain Stroke Ctr., Inc. v.

Intermountain Health Care, Inc., No. 2014 WL 1320281, at *6 (D.

Utah 2014), aff'd, 638 F. App'x 778 (10th Cir. 2016) (holding that

a Hospital’s “claim to have the best or highest quality product or

service is paradigmatic puffery,” defined as a “vague generality

no reasonable person would rely on as assertion of particular

facts,” for purposes of the Lanham Act). The videos in question

are irrelevant and thus inadmissible. Therefore, the Court denies

Plaintiff’s request at Docket No. 122 to admit the Hospital’s

YouTube videos.

  B. The Admissibility of Deposition Videos

     Plaintiff contends that videos of given deposition testimony

by the Administrative Director of the Hospital’s emergency room,

two of the Hospital’s nurses and two of its physicians consist of

opposing   party   statements   and   thus   should   be   admitted   as

substantive evidence under Fed. R. Evid. 801(d)(2)(d). (Docket No.

122 at 13). On their part, Defendants argue that these individuals
Civil No. 18-1146 (RAM)                                                        8


are    not   corporate    officers,    directors,      managing   agents,    or

representatives designated under Rule 30(b)(6) and therefore, they

are non-party witnesses whose deposition testimony can only be

admissible under the circumstances listed at Fed. R. Civ. P.

32(a)(4), which allegedly are not met. (Docket No. 128 at 6-7).

       Fed. R. Evid. 801(d)(2)(D) establishes that a statement is

not hearsay if it is “offered against an opposition party and […]

was made by the party’s agent or employee on a matter within the

scope of that relationship and while it existed.” Therefore, the

witnesses need not be MGH’s designated representatives under Fed.

R.    Civ.   P.   30(b)(6).   While   the   Hospital     concedes   that    the

Administrative Director and nurses are its employees, it contends

that the physician witnesses have privileges at the Hospital but

are   not    employees.   (Docket     No.   128   at   6).   Physicians     with

privileges have been considered hospital employees for purposes of

EMTALA’s whistleblower provision. See Muzaffar v. Aurora Health

Care S. Lakes, Inc., 985 F. Supp. 2d 875, 880 (E.D. Wis. 2013).

       Regardless of whether the witness is a party, the Rules of

Civil Procedure and Evidence are “based on the premise that live

testimony is more desirable than a deposition.” § 2146 Deposition

of a Nonparty Witness, 8A Charles A. Wright and Arthur R. Miller,

Fed. Prac. & Proc. Civ. § 2146 (3d ed. 2019). Thus, even though

Fed. R. Civ. P.      32(a)(3) states that a party’s deposition may be

used for any purpose, “nothing in the statute indicates that they
Civil No. 18-1146 (RAM)                                                           9


may be used at any time or in any manner as a party sees fit.”

Gonzalez Prod. Sys., Inc. v. Martinrea Int'l Inc., 310 F.R.D. 341,

344    (E.D.   Mich.    2015).     Moreover,    to   permit     doing   so   “would

undermine the general ‘preference for live testimony’ and the

‘importance of cross-examination’ as well as the Court’s ability

to efficiently run a trial. Id. (quoting White v. Illinois, 502

U.S. 346, 356, (1992)). Likewise, “[i]f a nonparty witness is

available to testify, the deposition cannot be used in lieu of

live    testimony      (although    it   is    available   to    impeach).”     Id.

Likewise, 8A Charles A. Wright and Arthur R. Miller, Fed. Prac. &

Proc. Civ. § 2146 (3d ed. 2019). In the present case, presenting

the deposition videos instead of live testimony is unwarranted if

the witnesses are available and presenting the videos in addition

to live testimony would cause undue delay and be needlessly

cumulative. See Fed. R. Evid. 403.

       Thus, Plaintiff’s request to include the deposition testimony

as substantive evidence at Docket No. 122 is denied at this time.

The deposition videos may be used for impeachment purposes or to

refresh a witness’s recollection pursuant to Fed. R. Civ. P. 32(2)

and if the videos are of deposition testimony that is admissible

under Fed. R. Evid. 801(d)(2)(D), the Court will not issue a

limiting instruction.
Civil No. 18-1146 (RAM)                                                  10


  C. The Admissibility of Insurance Policy Limits

       Plaintiff contends that the Court should preclude any mention

or evidence as to the limits of the insurance policies available

to Defendants, given that there are no controversies regarding

said   limits.   (Docket   No.   122   at   37).   In   their   Opposition,

Defendants state, without providing any case law, that MedPro has

the right to notify the limits of the insurance policy. (Docket

No. 128 at 9). Third-party defendant Triple-S also contends that

not informing the jury could lead them to assume that the insurance

companies are bottomless sources of compensation. (Docket No. 129

at 5).

       The limits of an insurance policy “are not probative of the

issue of damages, absent a controversy over the amount of coverage

itself.”   Wallace v. Allstate Ins. Co., 2010 WL 200001, at *5 (S.D.

Miss. 2010). In addition to being of little, if any, probative

value, evidence of policy limits can be “unduly prejudicial,

misleading, and confusing to a jury, and is of little to no

probative value to the claims in this case.” Id. (citing Fed. R.

Evid. 403). Accordingly, this District has required that policy

limits be redacted from insurance policy documents in order to be

introduced at trial. Taboas v. Fiddler, Gonzalez & Rodriguez, PSC,

41 F. Supp. 3d 137, 144 (D.P.R. 2014). In light of the unduly

prejudicial nature of insurance policy limits the Court grants
Civil No. 18-1146 (RAM)                                        11


Plaintiff’s request at Docket No. 122 to preclude any mention of

said limits.

  D. The Admissibility of the MGH’s non-profit status

     Plaintiff seeks to exclude any evidence or mention at trial

of the Hospital’s non-profit corporate status (Docket No. 124 at

1). Plaintiff argues that not only is this information irrelevant

to the adjudication of the case, but it could also unfairly

prejudice or influence the jury in violation of Fed. R. Evid. 403.

Id. The Hospital counters that that its non-profit status holds no

bearing on the jury’s determination and alleges that there is no

evidence to the contrary. (Docket No. 128 at 9).

     Both parties correctly articulate that the Hospitals non-

profit status is patently irrelevant to the case at bar, as it

does not prove or disprove Plaintiff’s theory of liability. See

E.E.O.C. v. Ventura Corp., 2013 WL 550550, at *5 (D.P.R. 2013.

However, “basic identifying information about any person or entity

which is a party to the litigation is routinely admitted in

evidence even though it has little or no relevance to the issues

in dispute” Armstrong v. United States, 2004 WL 2595931, at *4 (D.

Alaska Feb. 20, 2004). Therefore, although MGH’s non-profit status

“has no bearing on the standard of care owed […] [t]he trier of

fact is [still] entitled to know enough about the parties to

understand who or what they are.” Id. See also City of Farmington

Hills Employees Ret. Sys. v. Wells Fargo Bank, N.A., 2014 WL
Civil No. 18-1146 (RAM)                                                  12


12610207, at *6 (D. Minn. Apr. 3, 2014) (“To the extent that

testimony regarding Plaintiffs' charitable and nonprofit status is

descriptive   of   any   Plaintiff   entity,   such   evidence   shall   be

presumptively admissible, subject to any trial objections the

defense may have.”).

     Thus, Plaintiff’s Supplemental In Limine Request at Docket

No. 124 is denied in part and granted in part. MGH’s non-profit

status will only be mentioned when identifying the party for voir

dire. Furthermore, admissible documents that reference MGH’s non-

profit status do not need to be redacted, unless the Court finds

that the references are excessive. A “limited presentation” of

MGH’s status “cannot unfairly prejudice” Plaintiff. Id. However,

no party will be permitted to present additional evidence regarding

the Hospital’s non-profit status nor shall they be allowed to argue

to the jury that said status has a bearing on any issue regarding

liability or damages.

                               IV. CONCLUSION

     In light of the above, Plaintiff’s Motion in Limine to Include

and Exclude Evidence at Trial at Docket No. 122 is DENIED in part

and GRANTED in part. Specifically, Plaintiff’s request to admit

the Hospital’s YouTube Videos and the deposition videos is DENIED,

while Plaintiff’s request to exclude evidence of insurance policy

limits is GRANTED. Plaintiff’s Supplemental In Limine Request at

Docket No. 124 is DENIED.
Civil No. 18-1146 (RAM)                                       13


    IT IS SO ORDERED.

    In San Juan, Puerto Rico this 30th day of January 2020.

                             S/ RAÚL M. ARIAS-MARXUACH
                             United States District Judge
